UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-5197



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


MIKE ANTHONY   BROWN,   a/k/a   Michael   Anthony
Brown,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-04-93)


Submitted: August 31, 2006                   Decided: September 5, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA,
INC., Charlotte, North Carolina, for Appellant.      Gretchen C.F.
Shappert, United States Attorney, Charlotte, North Carolina, Amy E.
Ray, Assistant United States Attorney, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Mike Anthony Brown pled guilty to conspiracy to possess

with intent to distribute at least fifty grams of a mixture or

substance containing a detectable amount of cocaine base, in

violation of 21 U.S.C. §§ 841, 846 (2000).                   The district court

sentenced    Brown      to   210    months’    imprisonment,      five   years    of

supervised    release,       and    ordered   payment   of    a   $100   statutory

assessment.     Brown has appealed, challenging the district court’s

denial of his motion for new counsel.               We find no abuse of the

district court’s discretion. See United States v. Gallop, 838 F.2d

105, 108 (4th Cir. 1988). The district court conducted an adequate

inquiry into Brown’s complaint and properly determined that:                     (1)

counsel was diligent in his efforts to represent Brown; (2) Brown’s

motion for substitute counsel was not timely filed; (3) there was

not a total lack of communication between Brown and his attorney;

(4) Brown’s own behavior created the conflict that was present; and

(5) Brown put forth no valid reason why new counsel should be

appointed.      Id.

            Accordingly, we affirm Brown’s conviction and sentence.

We   dispense    with    oral      argument   because   the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED


                                       - 2 -